Citation Nr: 0523614	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas, that denied the above claims.

In December 2003, the Board remanded these matters for 
substantive and procedural due process concerns, and the case 
has returned for further appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The veteran's current diabetes mellitus did not have its 
onset during active service, did not result from disease or 
injury in service, and the veteran did not suffer from 
diabetes mellitus to a compensable degree within one year 
from date of separation.

3.  The veteran's current hearing loss did not have its onset 
during active service, did not result from disease or injury 
in service, and the veteran did not suffer from  
sensorineural hearing loss to a compensable degree within one 
year from date of separation.

4.  The veteran's current tinnitus did not have its onset 
during active service and did not result from disease or 
injury in service.




CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and 
diabetes mellitus may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2001 and February 2004.  
He was told of what was required to substantiate his service 
connection claims and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO. 

The RO's February 2004 letter was the more comprehensive of 
the two notice letters, and it was provided to the veteran 
after the initial adjudication of the claims.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  All evidence received after 
issuance of the notice letters was afforded proper subsequent 
VA process, including a March 2004 supplemental statement of 
the case, and the October 2001 notice letter informed the 
veteran of the criteria for establishing service connection.  
As noted above, the Board remanded the matter in December 
2003 for substantive and procedural due process concerns.  
Accordingly, the veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains all available, identified records 
pertinent to the claims, including the veteran's service 
medical records and medical records from the Houston VA 
Medical Center (VAMC).  Also of record is a November 2002 
response from the service department addressing the veteran's 
alleged service in the Republic of Vietnam.  

In October 2001, the veteran reported that he was seen by a 
private physician but that no records were available because 
the physician had died.  In February 2003, the veteran stated 
he had no further evidence to submit, and in February 2004, 
he identified the Houston VAMC as his only treating source.

The claims file also contains a February 2004 VA audiological 
examination report.  VA examination is not indicated for 
diabetes mellitus because there is no evidence the veteran 
suffered an event, injury, or disease in service that could 
be associated with diabetes.  See 38 C.F.R. § 3.159(c); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, the Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



A.  Diabetes mellitus

Houston VAMC treatment records show the veteran currently 
suffers from adult onset diabetes mellitus, but the 
evidentiary record, however, does not tend to show that his 
diabetes is related to service.

The veteran does not contend and the medical evidence from 
service does not show that his diabetes mellitus had its 
onset in service.  The service medical records document no 
complaints or treatment for any endocrinological problems, 
and service separation examination in December 1969 revealed 
clinical evaluation of all systems as normal.  The report of 
medical history provided by the veteran at the time of his 
December 1969 separation examination disclosed no history of 
or current diabetes.  In February 1970, he certified there 
had been no change in his medical condition since the 
separation examination.

The post-service evidence does not tend to show that the 
veteran's diabetes is related to service because it suggests 
it began many years after service.  During 1996 VA treatment, 
the veteran reported a long-term history of diabetes, but he 
provided no further details.  There are no post-service 
medical records dated prior to 1996 to support the veteran's 
statement.  Moreover, the medical evidence shows initial VA 
treatment in 1996 for elevated glucose levels, and a 
diagnosis of diabetes was not rendered until 1999, suggesting 
the onset of diabetes many years after service separation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
diabetes mellitus to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service. 

The veteran contends that his diabetes is the result of 
herbicide exposure, to include Agent Orange, during his 
service in the Republic of Vietnam.  For veterans who served 
in Vietnam between January 9, 1962, and May 7, 1975, the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) establish a presumption of service connection 
for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases.  
Service connection on a presumptive Agent Orange basis is 
available for Type II diabetes mellitus under current law.  
38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  

In this case, however, there is no competent evidence 
establishing the veteran served in the Republic of Vietnam.  
In his August 2002 notice of disagreement, he asserted that 
he had a temporary, six-month assignment to the Republic of 
Vietnam in 1968 when he was attached to the 522nd Platoon.  
The service department was provided this information and 
responded in November 2002 that "there is no evidence in the 
veteran's file to substantiate any service in the Republic of 
Vietnam."  Without requisite service in the Republic of 
Vietnam, the presumptive regulations for herbicide exposure 
are not for application.

For veterans who serve for 90 days or more, service 
connection for diabetes mellitus may also be established 
based on a legal presumption by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  There is no relevant competent 
evidence dated within one year of service, let alone evidence 
establishing diabetes mellitus manifested to a compensable 
degree within that year.  Again, the medical evidence does 
not establish the presence of diabetes mellitus until many 
years after service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claim, 
and it must be denied.



B.  Hearing loss and tinnitus

As established by VA audiological examination in February 
2004, the veteran currently suffers from bilateral hearing 
loss as defined by VA at 38 C.F.R. § 3.385 (2004).  The 
February 2004 VA examination also established a diagnosis of 
tinnitus.  In his September 2001 application for 
compensation, he indicated his hearing loss and tinnitus 
began in 1968.

The December 1969 separation examination shows that ISO 
audiometer readings were zero at all tested levels, and 
examination of the ears found no clinical abnormalities.  The 
service medical records are absent any complaints or findings 
of hearing loss or ringing in the ears.  Likewise, the post-
service treatment records are devoid of any complaints or 
findings related to hearing loss or tinnitus.  

The February 2004 VA examination report is the only post-
service medical evidence of hearing loss or tinnitus. At that 
examination, the veteran reported military noise exposure to 
include firearms, firing range, and truck driver.  He 
reported post-service noise exposure to include factory/plant 
noise, machine shop, truck driver, electrical generators, 
auto repair, tire repair, carpentry tools, jack hammer, power 
tools, chainsaw, power lawn mower, and weed eater.  The 
veteran noted the date of onset of tinnitus as a "couple of 
years at the most," and he was unsure of the circumstances 
of onset.  

As noted earlier, neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu, supra; 
Colvin, supra.  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The claims file contains such an opinion in the 
February 2004 VA examination report.  

After review of the claims file, to include consideration of 
the veteran's history of military noise exposure and post-
service noise exposure, the February 2004 VA examiner opined 
that the veteran's hearing loss and tinnitus are not related 
to military noise exposure in service.  Regarding hearing 
loss, the VA examiner cited the veteran's normal hearing 
sensitivity at the time of the service discharge physical in 
December 1969.  Regarding tinnitus, the examiner noted the 
significance of the veteran placing the onset of tinnitus as 
starting over 30 years after service separation.  

The uncontroverted medical opinion contained in the February 
2004 VA examination report weighs against the claims, and the 
Board accords significant probative value to this opinion, as 
it is consistent with the evidence of record and made after 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
   
Sensorineural hearing loss may also be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no audiological evaluation dated in the 
immediate years after service, and the medical evidence does 
not establish the presence of hearing loss until many years 
after service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


